Citation Nr: 9918377	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-14 681	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for dry eye syndrome.  

3.  Entitlement to service connection for seborrheic 
dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel 


INTRODUCTION

The veteran had active service from February 1966 to February 
1968 (first period of service).  He also had service from 
October 1990 to May 1991 (second period of service), 
including service in the Persian Gulf.  

In a December 1996 statement, the veteran asserted a claim of 
service connection for dental injury residuals, specifically 
the loss of teeth.  A May 1997 note from an RO hearing 
officer listed the claim for loss of teeth among claims 
asserted by the veteran.  The veteran has also raised the 
issue of entitlement to a rating in excess of 10 percent for 
a left fifth toe disorder (see October 1998 hearing 
transcript, p.2).  These issues are referred to the RO for 
appropriate action.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which the veteran has 
referred and obtaining adequate VA examinations; the Court 
has also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In cases in which the 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Board of Veterans' Appeals (Board) notes that service 
medical records from the veteran's first period of service 
are not available, and only limited records from the second 
period of service are available.  At a December 1998 hearing, 
the veteran testified that his unit's records were destroyed 
in the Persian Gulf.  

With regard to the claim of service connection for a left 
shoulder disorder, the veteran asserts that he injured the 
shoulder erecting a tent in Saudi Arabia.  An April 1991 note 
in the service medical records shows that the veteran 
complained of left shoulder and back pain, and there was 
limited range of shoulder motion.  An April 1991 Statement of 
Medical Examination and Duty Status (DA Form 2173) indicates 
that the veteran injured his left shoulder in February 1991 
and was treated as an outpatient at a field hospital in Saudi 
Arabia.  On June 1993 VA orthopedic examination, the 
diagnoses included left shoulder trapezius tightness, and the 
examiner noted that x-rays were pending.  A report of such x-
rays has not been associated with the claims folder, and it 
is unclear whether the left shoulder tightness noted on 
examination is related to the shoulder injury in service.  

With respect to the claim of service connection for dry eye 
syndrome, the veteran testified at a December 1998 hearing 
that the disorder began when sand blew into his eyes while he 
was stationed in the Persian Gulf.  An April 1991 DA Form 
2173 shows that dry eye syndrome was diagnosed during the 
second period of service.  The veteran has received extensive 
VA treatment for his eyes.  In December 1998, he testified 
that a treating VA physician told him that he has an eye 
disorder which is related to his dry eye syndrome in service.  
The veteran indicated he would be submitting a statement from 
the VA physician for the record.  Such statement has not been 
received.  

With regard to the claim of service connection for seborrheic 
dermatitis, on August 1983 Army Reserve medical examination, 
mild pseudofolliculitis barbae was noted.  On July 1997 VA 
dermatological examination, the diagnoses included seborrheic 
dermatitis of the scalp.  In December 1998, the veteran 
testified that he began having skin problems after being in 
sandstorms in the Persian Gulf.  He indicated that a skin 
disorder was treated in Saudi Arabia in approximately 
December 1990, and medication was prescribed.  

Further development is needed.  Hence, the case is REMANDED 
to the RO for the following:  

1.  The RO should arrange for an 
exhaustive search for all records of 
medical treatment of the veteran during 
all periods of service.  The efforts to 
obtain such records should be documented.  

2.  The RO should ask the veteran to 
identify all health care providers who 
have opined that any current  eye 
disorder began in service or is due to 
dry eye syndrome diagnosed in service and 
to provide any releases needed to obtain 
the medical opinions from the identified 
sources.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the existence and etiology of any left 
shoulder disorder.  The examiner should 
furnish an opinion for the record as to 
whether it is at least as likely as not 
that any current left shoulder disorder 
is related to service or to a left 
shoulder injury in service.  

4.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of hi eye 
disorder(s).  The examiner should furnish 
an opinion for the record as to whether 
it is at least as likely as not that any 
current eye disorder is related to 
service or to dry eye syndrome diagnosed 
in service.  

5.  The veteran should be afforded a VA 
dermatological examination to confirm 
whether he has seborrheic dermatitis and 
if so, the examiner should provide an 
opinion for the record whether such 
dermatitis is related to service or to 
any event therein. 

6.  In connection with the foregoing, the 
claims folder must be available to all 
examiners.  The RO must ensure that all 
development requested is completed in 
full.  

7.  The RO should then review the claims.  
If any claim on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication all cases 
that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp.1998), only a 
decision of the Board of Veterans" Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

